Citation Nr: 9922192	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  93-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for acne.

2.  Entitlement to service connection for other skin 
disorders (besides acne) including skin cancer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from May 1943 
to April 1946. 

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a January 1992 RO decision which denied the 
veteran's application to reopen a claim for service 
connection for a skin disorder.  (Service connection for acne 
was initially denied by the RO in April 1946, and the veteran 
failed to timely appeal this decision.)  In August 1995, the 
Board remanded the case to the RO for further evidentiary 
development.  In November 1996, the Board denied the 
application to reopen the claim for service connection for a 
skin disorder, and the veteran appealed to the United States 
Court of Veterans Appeals (which has recently been renamed 
the United States Court of Appeals for Veterans Claims) 
(Court).

In a November 1998 joint motion to the Court, the parties 
(the veteran and the VA Secretary) requested that the portion 
of the Board's decision that declined to reopen the claim for 
service connection for a skin disorder be vacated and 
remanded for further action.  By a November 1998 order, the 
Court granted the joint motion.  The case was subsequently 
returned to the Board.  In April 1999, the veteran and his 
representative submitted additional evidence and argument.  
In May 1999, the veteran indicated that within 30 days he 
would be submitting additional medical records from a recent 
admission to a VA medical center (VAMC), but to date such 
records have not been submitted.

In light of the 1998 joint motion and Court order, the Board 
has characterized the issues on appeal as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for acne, and entitlement to service 
connection for other skin disorders (besides acne) including 
skin cancer.

[The 1996 Board decision also denied the veteran's 
application to reopen a claim for service connection for a 
gastrointestinal disorder.  Pursuant to the 1998 joint motion 
and Court order, the appeal of that issue was dismissed, and 
such issue is not before the Board.]


REMAND

The 1998 joint motion and Court order require further 
development of the evidence.  Accordingly, the case is 
remanded to the RO for the following action:

1.  The RO should obtain copies of all of 
the veteran's VAMC treatment records 
since 1996 which pertain to a skin 
disorder.  The RO should also give him an 
opportunity to submit any other evidence 
in support of his claim.

2.  The RO should have the veteran 
undergo another VA dermatology 
examination to ascertain the existence 
and etiology of all skin disorders, 
including but not limited to acne and 
skin cancer.  The claims folder must be 
provided to and reviewed by the examiner, 
and the doctor should indicate that such 
has been done.  Based on examination 
findings and historical records, the 
doctor should diagnose all current skin 
disorders, and should provide a medical 
opinion, with full rationale, as to the 
etiology and likely date of onset of each 
such skin disorder.

3.  Thereafter, the RO should review the 
application to reopen a claim for service 
connection for acne, as well as the claim 
for service connection for other skin 
disorders (besides acne) including skin 
cancer. 

If the benefits are not granted, then the veteran and his 
representative should be issued a supplemental statement of 
the case and given an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


